Exhibit 10.5

 

Officers and Employee Directors

 

TREX COMPANY, INC.

Amended and Restated

1999 Stock Option and Incentive Plan

Non-Incentive Stock Option Agreement

 

Grant Date:

  Stock Option Exercise Price:    

Last Date to Exercise:                      1/

       

 

Number of Shares of Common Stock

Covered by Grant of Options:

 

We are pleased to inform you that the Board of Directors has granted you an
option (the “Option”) to purchase Trex Company, Inc. common stock. Your grant
has been made under the Company’s Amended and Restated 1999 Stock Option and
Incentive Plan (the “Plan”), which, together with the terms contained in this
Agreement, sets forth the terms and conditions of your grant and is incorporated
herein by reference. If any provisions of the Agreement should appear to be
inconsistent with the Plan, the Plan will control.

 

This stock option grant has been executed and delivered as of
                     on behalf of Trex Company, Inc.  

--------------------------------------------------------------------------------

Robert G. Matheny

President

 

ACCEPTED AND AGREED TO:

  

--------------------------------------------------------------------------------

Employee Name

 

This is not a stock certificate or a negotiable instrument. Transferable only
pursuant to Section 11.2 of the Plan.

 

--------------------------------------------------------------------------------

1 Certain events can cause an earlier termination of the Option. See “Effects of
Changes in Capitalization” in the Plan.

 



--------------------------------------------------------------------------------

1. Vesting:

 

Subject to the terms of the Plan, the Option becomes vested as to 25% of the
shares of Stock purchasable pursuant to the Option on the first anniversary of
the date of grant of the Option, if you have been providing services to the
Company or a Subsidiary continuously from the Option’s date of grant to the
first anniversary of the date of grant (the “Anniversary Date”) and, so long as
continuous provision of services has not been interrupted, the Option becomes
vested as to an additional 25% of the shares of Stock subject to the Option on
each of the next three (3) Anniversary Dates. Notwithstanding the foregoing, if
you should incur an Involuntary Termination within a one year period following a
Change in Control, the Option shall become 100% vested at the time of your
termination. “Change in Control” means the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company. “Involuntary Termination” means a
termination of employment by the Company for a reason other than Cause or by you
if the Company takes any action which results in a diminution in any material
respect with your position (including status, offices, titles and reporting
requirements), compensation authority, duties or responsibilities, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by you.

 

2. Exercise:

 

You may exercise this Option, in whole or in part, to purchase a whole number of
vested shares at any time of not less than 100 shares, unless the number of
shares purchased is the total number available for purchase under the Option, by
following the exercise procedures as set forth in the Plan. All exercises must
take place before the Last Date to Exercise (shown on the cover sheet), or such
earlier date following your death, disability, retirement, or your ceasing to
provide services as described below under “Service Requirements.” The number of
shares you may purchase as of any date cannot exceed the total number of shares
vested by that date, less any shares you have previously acquired by exercising
this Option.

 

3. Service Requirements and Termination of Option:

 

If your service terminates, except as provided in Section 1 above and this
Section 3, all further vesting of shares under this Option stops and all
unvested shares are canceled.

 

If your service terminates for a reason other than: (i) for Cause or (ii)
because of your death, permanent and total disability or retirement, you will
have ninety (90) days after your provision of services ceases to exercise your
vested Option shares, but in no event may the Option be exercised after the Last
Date to Exercise. After the 90 days have elapsed, your Option will terminate.

 

If your service terminates because of your death, permanent and total
disability, or retirement, you or your estate will have a period of five years
to exercise any Options, whether or not the Options were otherwise exercisable
at the time of your death, permanent and total disability, or retirement, but in
no event may the Options be exercised after the Last Date to Exercise. After the
five year period has elapsed, your Options will terminate.

 

Your Option will terminate immediately upon termination of your services for
Cause. “Cause” means, as determined by the Board, (i) gross negligence or
willful misconduct in connection with the performance of duties; (ii) conviction
of a felony or of a crime involving moral turpitude; or (iii) material breach of
any term of any employment, consulting or other services, confidentiality,
intellectual property or non-competition agreements.

 

4. Taxes and Withholding:

 

This Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company, a Subsidiary or an Affiliate.

 

1



--------------------------------------------------------------------------------

5. Transferability:

 

The Option may be transferred in a manner consistent with Section 11.2 of the
Plan.

 

* * * * *

 

2